 


114 HRES 576 EH: 
U.S. House of Representatives
2016-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
2d Session 
H. RES. 576 
In the House of Representatives, U. S., 
 
January 5, 2016 
 
RESOLUTION 
 
 
 
That a committee of two Members be appointed by the Speaker to notify the President of the United States that a quorum of the House has assembled and that the House is ready to receive any communication that he may be pleased to make.  Karen L. Haas,Clerk. 